IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

MOHAMED ABDELKADIR,
                                                  DIVISION ONE
                        Appellant,
                                                  No. 73920-4-1
                   v.                             (consol. with No. 74031-8-1)

SHORELINE SCHOOL DISTRICT,                        UNPUBLISHED OPINION

                        Respondent.
                                                  FILED: July 25, 2016

       Dwyer, J. —Pursuant to the Administrative Procedure Act, chapter 34.05

RCW, a party seeking judicial review of a decision made by an Administrative

Law Judge (ALJ) must comply with the service of process requirements set forth
in RCW 34.05.542. If such compliance is not shown, the case is not properly

before the superior court and must be dismissed. In this case, Mohamed

Abdelkadir filed an administrative appeal in the superior court. However, he did

not comply with the service of process requirements set forth in the applicable

statute. Accordingly, we affirm the superior court's dismissal of his administrative

appeal.

                                           I


       In this consolidated case, Abdelkadir brings two appeals to us stemming

from his dispute with the Shoreline School District (the District).

       Abdelkadir filed an appeal with the Office of Superintendent of Public
No. 73920-4-1 (consol. with 74031-8-l)/2


Instruction (OSPI) pursuant to former WAC 392-190-075 (2011 ).1 The

administrative appeal was continued for more than one year due to Abdelkadir's

delay. After Abdelkadir did not appear at a prehearing conference, the ALJ

issued a default order, dismissing the case without prejudice. Thereafter,

Abdelkadir appealed the ALJ's decision to the King County Superior Court

pursuant to the Administrative Procedure Act. The superior court dismissed

Abdelkadir's administrative appeal with prejudice. The first appeal is from this

order.


         The second appeal is from the superior court's imposition of CR 11

sanctions on Abdelkadir. His subsequent motion to reconsider the sanctions

ordered was denied.

                                             II


         Abdelkadir first contends that the superior court improperly dismissed his

administrative appeal. This is so, he asserts, both because he properly perfected

service and because such service was timely. He is wrong.

         The relevant statute provides:

         Subject to other requirements of this chapter or of another statute:

                (1) A petition for judicial review of a rule may be filed at any
         time, except as limited by RCW 34.05.375.

                (2) A petition forjudicial review of an ordershall be filed with
         the court and served on the agency, the office of the attorney
         general, and allparties of record within thirty days after service of
         the final order.


       1The OSPI's procedure for addressing such appeals is governed by various provisions of
the Administrative Procedure Act, chapter 34.05 RCW. See former WAC 392-190-075(1) (2011);
former WAC 392-190-079 (2011).
No. 73920-4-1 (consol. with 74031-8-1)73



                 (3) A petition for judicial review of agency action other than
         the adoption of a rule or the entry of an order is not timely unless
         filed with the court and served on the agency, the office of the
         attorney general, and all other parties of record within thirty days
         after the agency action, but the time is extended during any period
         that the petitioner did not know and was under no duty to discover
         or could not reasonably have discovered that the agency had taken
         the action or that the agency action had a sufficient effect to confer
         standing upon the petitioner to obtain judicial review under this
         chapter.

                 (4) Service of the petition on the agency shall be by delivery
         of a copy of the petition to the office of the director, or other chief
         administrative officer or chairperson of the agency, at the principal
         office of the agency. Service of a copy by mail upon the other
         parties of record and the office of the attorney general shall be
         deemed complete upon deposit in the United States mail, as
         evidenced by the postmark.

                (5) Failure to timely serve a petition on the office of the
         attorney general is not grounds for dismissal of the petition.

                (6) For purposes of this section, service upon the attorney of
         record of any agency or party of record constitutes service upon the
         agency or party of record.

RCW 34.05.542 (emphasis added).

         The superior court's dismissal of Abdelkadir's administrative appeal was

proper both because he failed to properly perfect service and because such

service was not perfected in a timely manner.

         The relevant statute required Abdelkadir to file and personally serve, "by

delivery," the statutorily-designated agent of the organization.2 RCW



        2 In his brief, Abdelkadir asserts both that "[t]he [Administrative Procedure Act] does not
require personal service pursuant to RCW 34.04.542(4)" and that he was not required to serve
OSPI because "OSPI was not identified as a party to the hearing." Br. of Appellant at 9. He is
wrong.


                                                -3-
No. 73920-4-1 (consol. with 74031-8-l)/4


34.05.010(19); see, e^, Diehl v. W. Wash. Growth Mqmt. Hearings Bd., 153
Wash. 2d 207, 217, 103 P.3d 193 (2004) (finding that the appellant "was required to

file and serve his petition on the agency at its principal office"); Sprint Spectrum,

LP v. Dep't of Revenue, 156 Wash. App. 949, 963, 235 P.3d 849 (2010) (dismissal

proper where statutorily-designated agent not personally served). Additionally,

Abdelkadir was required to serve, by mail, if he chose, both the office of the

attorney general and "the other parties of record." RCW 34.05.542(4). In fact,

Abdelkadir sent the petition for review by certified mail to OSPI's Equity and Civil

Rights Office, the District's superintendent, and the superior court clerk. None of

those to whom the mailing was addressed were the statutorily-designated agent

of OSPI. Moreover, the service on OSPI was performed by mail, not by personal

delivery as mandated by statute. Finally, none of those to whom the mailing was

addressed was the office of the attorney general, despite the statute's mandate.

        The relevant statute also required Abdelkadir to complete service within

30 days after service of the final order being appealed. In this case, that date

was December 1, 2014.3 See RCW 34.05.542(2). Abdelkadir asserts that the

petition could have been served on OSPI through December 7, 2014.4 In
response, the District correctly states that Abdelkadir did not assign error to the

         The relevant statute clearly differentiates between service on the agency "by delivery"
and service "by mail" upon the office of the attorney general and all other parties of record. RCW
34.04.542(4). Where, as here, the legislature dictates that service to the agency be "by delivery
... at the principal office of the agency," the method of delivery must be by personal service.
         Moreover, because OSPI's decision regarding his complaint with the District was the
decision appealed to the superior court, service on OSPI was required.
         3 The ALJ's final order was entered on October 31, 2014. Thus, the superior court found
that Abdelkadir had 30 days from this date—that is, until December 1, 2014—to perfect service of
the petition.
         4The superior court found that OSPI received the petition on December 2, 2014.
No. 73920-4-1 (consol. with 74031-8-l)/5


superior court's finding of fact on this issue. As a result, the District urges us to

consider this finding a verity on appeal. We do not need to do so. Whether we

accept December 1 or December 7 as the applicable deadline, it is clear that

Abdelkadir did not comply with the statutorily-mandated service requirements by

either date.


       For each of these reasons, the superior court's dismissal of the

administrative appeal was proper. Skagit Surveyors & Eng'rs, LLC v. Friends of

Skagit County, 135 Wash. 2d 542, 556, 958 P.2d 962 (1998); Union Bav Pres. Coal,

v. Cosmos Dev. & Admin. Corp., 127 Wash. 2d 614, 620, 902 P.2d 1247 (1995);

Tech. Emps. Ass'n v. Pub. Emp't Relations Comm'n, 105 Wash. App. 434, 438, 20
P.3d 472 (2001).

                                           Ill


       Abdelkadir next contends that the superior court improperly imposed CR

11 sanctions on him. In response, the District urges us not to consider

Abdelkadir's argument for three reasons. First, he did not assign error to the

superior court's order wherein it imposed the sanctions. RAP 10.3(a)(4); Valente

v. Bailey, 74 Wash. 2d 857, 858, 447 P.2d 589 (1968); Escude v. King County Pub.

Hosp. Dist. No. 2, 117 Wash. App. 183, 190 n.4, 69 P.3d 895 (2003). Second, he

fails to provide sufficient argument, citations to legal authority, or citations to the

record to support his assertion. RAP 10.3(a)(6); Valente, 74 Wash. 2d at 858;

Escude, 117 Wash. App. at 190 n.4. Third, his passing treatment of the sanctions

order is insufficient to warrant appellate review. West v. Thurston County, 168
No. 73920-4-1 (consol. with 74031-8-l)/6


Wn. App. 162, 187, 275 P.3d 1200 (2012). Each of the District's contentions has

merit. Accordingly, we decline to address or disturb the court's CR 11 order.

                                        IV


       Finally, the District requests that we impose sanctions on Abdelkadir for

filing a frivolous appeal. See RAP 18.9(a). "An appeal is considered frivolous

when it presents no debatable issues and is so devoid of merit that there is no

possibility of reversal." Griffin v. Draper, 32 Wash. App. 611, 616, 649 P.2d 123

(1982); Escude, 117 Wash. App. at 194-95. Here, there is no debatable issue

regarding Abdelkadir's failure to effect proper service pursuant to RCW

34.05.542. Nor does Abdelkadir present a debatable issue on the merits of the

superior court's decision to impose CR 11 sanctions on him. Accordingly,

Abdelkadir's appeal is frivolous. An award of attorney fees will be made in favor

of the District. Upon proper application, a commissioner of our court will

determine the appropriate amount of the award.

       Affirmed.




We concur:




S{)f^//W^,y\                                                                    c_




                                           6-